DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction Requirement

2. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 5-6, 9-12 and 14-15, classified in A61K39/395.

II. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 16-23, classified in A61K39/395.

III. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 24-31, classified in A61K39/395.

IV. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 32-39, classified in A61K39/395.

V. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 40-51, classified in A61K39/395.

. Claims 1-13, drawn to a method which comprises administering an anti-ICOS antibody to a subject with cancer or a viral infection, wherein the antibody comprises SEQ ID Numbers 186, 189 and 191-196, classified in A61K39/395.


3. The inventions of Groups VII-XVII are different methods.  The methods differ with respect to ingredients, which are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  The distinct ingredients require separate and distinct sequence searches and searches in the scientific literature.  As such, it would be burdensome to search these Inventions together.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


4. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644